705 N.W.2d 111 (2005)
474 Mich. 911
NEWMAN EQUITIES, Plaintiff-Appellant,
v.
CHARTER TOWNSHIP OF MERIDIAN, Defendant-Appellee.
Docket No. 127533. COA No. 248722.
Supreme Court of Michigan.
November 2, 2005.
On order of the Court, the application for leave to appeal the October 21, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the Court of Appeals opinion but AFFIRM the result on alternative grounds. Contrary to the view expressed *112 by the Court of Appeals majority, the court may not consider whether there is a "legitimate difference of opinion" regarding the reasonableness of two zoning schemes. Instead, the court must determine that the zoning approved by the referendum is unreasonable. See, e.g., Kropf v. Sterling Heights, 391 Mich. 139, 156-157, 215 N.W.2d 179 (1974).
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.